Citation Nr: 0917730	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  06-33 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for a sinus disability.

2.  Entitlement to an initial evaluation in excess of 10 
percent for a right elbow disability.

3.  Entitlement to an initial evaluation in excess of 10 
percent for a right knee disability.

4.  Entitlement to an initial evaluation in excess of 10 
percent for peripheral neuropathy of the right lower 
extremity.

5.  Entitlement to an initial evaluation in excess of 10 
percent for peripheral neuropathy of the left lower 
extremity.

6.  Entitlement to an initial evaluation in excess of 10 
percent for bilateral plantar fasciitis.

7.  Entitlement to an initial compensable evaluation for the 
residuals of left heel spur excisions.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service from October 1984 to October 
2004.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The appellant is appealing the initial ratings that were 
assigned to the sinus, right elbow, right knee, peripheral 
neuropathy, foot and heel disabilities after service 
connection was granted.  As such, the guidance of Fenderson 
v. West, 12 Vet. App. 119 (1999) is for application.  
Consequently, the evidence to be considered includes that for 
the entire time period in question, from the original grant 
of service connection to the present for each increased 
rating claim.

In addition, during the pendency of this appeal, the RO 
increased the appellant's disability evaluation for the right 
elbow disability from zero to 10 percent, effective from 
November 1, 2004.  The RO also increased the appellant's 
disability evaluation for the bilateral plantar fasciitis 
disability from zero to 10 percent, effective from November 
1, 2004.  However, it is presumed that he is seeking the 
maximum benefit allowed by law and regulation, and "it 
follows that such a claim remains in controversy where less 
than the maximum available benefit is awarded."  AB v. Brown, 
6 Vet. App. 35, 38 (1993).  Therefore, the rating issues are 
as set forth on the title page of this decision.


FINDINGS OF FACT

1.  The appellant's service-connected sinusitis is manifested 
by symptoms which do not demonstrate three or more 
incapacitating episodes per year requiring prolonged 
antibiotic treatment; more than six non-incapacitating 
episodes per year have not been demonstrated.

2.  The appellant has not had radical surgery with chronic 
osteomyelitis, nor has he had repeated surgeries.

3.  The appellant is right-handed.

4.  The appellant's right elbow disability is manifested by 
objective findings of degenerative changes and subjective 
complaints of chronic elbow pain with limitation of motion.

5.  The right elbow extension is not limited to 60 degrees 
and the right elbow flexion is not limited to 90 degrees; the 
right hand does approach full pronation and supination is not 
limited to 30 degrees or less.

6.  Lateral instability or subluxation has not been 
clinically demonstrated in the appellant's right knee.

7.  There is no evidence of impairment of the right tibia and 
fibula, and the appellant has not had any knee replacement 
surgery.

8.  There is clinical evidence of right knee degenerative 
changes, crepitation, tenderness, some effusion, an antalgic 
gait, limitation of motion and complaints of pain and pain on 
use.

9.  Flexion in the service-connected right knee is not 
limited to 30 degrees and extension is not limited to 15 
degrees.

10.  The appellant has not demonstrated more than moderate 
neurologic impairment in either leg due to the peripheral 
neuropathy disability.

11.  A bilateral foot disability is manifested by subjective 
complaints of bilateral foot pain and objective medical 
evidence of bilateral tenderness in the area of the plantar 
fascia.  

12.  There is no objective evidence of pain, tenderness or 
functional impairment due to the right elbow, right knee or 
left foot scars; none of these scars measures 39 square 
centimeters (cm); measures 929 square cm; is unstable; is 
painful on examination; or limits function of the affected 
part.

13.  The disability picture associated with each one of the 
appellant's seven disabilities on appeal is not so unusual as 
to render the application of the regular schedular provisions 
impractical.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent have not been met for the appellant's chronic 
sinusitis disability at any time.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.96, 4.97, 
Diagnostic Code 6513 (2008); Fenderson v. West, 12 Vet. App. 
119 (1999).

2.  The criteria for an initial evaluation in excess of 10 
percent have not been met for the appellant's right elbow 
disability at any time.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, and 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.55, 
4.59, 4.69, 4.71, 4.71a, Diagnostic Codes 5205, 5206, 5207, 
5208 and 5213 (2008); Fenderson v. West, 12 Vet. App. 119 
(1999).

3.  The criteria for an initial evaluation in excess of 10 
percent have not been met for the appellant's right knee 
disability at any time.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, and 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.55, 
4.59, 4.71a, Diagnostic Codes 5003, 5010, 5055, 5256-5261 
(2008); Fenderson v. West, 12 Vet. App. 119 (1999).

4.  With resolution of reasonable doubt in the appellant's 
favor, the criteria for an initial evaluation of 20 percent, 
but not more, have been met for the appellant's peripheral 
neuropathy of the right lower extremity.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.124, 4.124a, Diagnostic Code 8520 (2008); Fenderson 
v. West, 12 Vet. App. 119 (1999).

5.  With resolution of reasonable doubt in the appellant's 
favor, the criteria for an initial evaluation of 20 percent, 
but not more, have been met for the appellant's peripheral 
neuropathy of the left lower extremity.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.124, 4.124a, Diagnostic Code 8520 (2008); Fenderson v. 
West, 12 Vet. App. 119 (1999).

6.  The criteria for an initial disability evaluation of 10 
percent have not been met for the appellant's bilateral 
plantar fasciitis disability at any time.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a and Diagnostic Codes 5276-5284 (2008); 
Fenderson v. West, 12 Vet. App. 119 (1999).

7.  The criteria for increased (compensable) initial 
evaluation for the residuals of left heel spur excisions, 
including scars, have not been met at any time; the criteria 
for a compensable evaluation for the right elbow and right 
knee scars have not been met at any time.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.20, 
4.31, 4.118, Diagnostic Codes 7802, 7803, 7804, 7805 (2008); 
Fenderson v. West, 12 Vet. App. 119 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The appellant's seven disability claims arise from his 
disagreement with the initial evaluations that were assigned 
to those seven disabilities following the grant of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007). 

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
The RO did advise the appellant of such information in 
correspondence dated in July 2006.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  Here, service medical treatment records and VA 
outpatient medical treatment records have been associated 
with the claims file.  The appellant was afforded VA medical 
examinations in September 2004, November 2004, March 2006, 
April 2006, and February 2007.  A medical opinion is adequate 
when it is based upon consideration of the appellant's prior 
medical history and examinations and also describes the 
disability in sufficient detail so that the Board's 
"evaluation of the claimed disability will be a fully 
informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Each one of these examinations was conducted by a 
medical professional and the associated reports reflect 
review of the appellant's prior medical records, including 
examinations.  The examinations included reports of the 
appellant's symptoms for each disability and demonstrated 
objective evaluations of the appellant.  The orthopedic 
examiners were able to assess and record the appellant's 
ranges of motion and they examined the appellant for 
functional loss on repetitive motion.  Radiographic 
examinations were accomplished, as was EMG/NCS testing.

The Board acknowledges the appellant's September 2006 
contention that the VA examinations he had been given were 
inadequate.  The appellant's representative advanced a 
similar argument in the October 2007 VA Form 646.  However, 
the Board finds that the findings in the examination reports 
are sufficiently detailed with recorded history, impact on 
employment and daily life, and clinical findings.  
Additionally, it is not shown that the examinations were in 
some way incorrectly prepared or that the VA examiners failed 
to address the clinical significance of the appellant's 
disabilities.  Further, the VA examination reports addressed 
the rating criteria.  As such, the Board finds that 
additional development by way of another examination would be 
redundant and unnecessary.  See 38 C.F.R. § 3.326 and 
38 C.F.R. § 3.327 and Green v. Derwinski, 1 Vet. App. 121 
(1991).  Therefore, the Board concludes that the appellant 
was afforded adequate examinations.  Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008).

Furthermore, the appellant had the opportunity to present 
testimony during his January 2007 personal hearing at the RO.  
The appellant was informed about the kind of evidence that 
was required and the kinds of assistance that VA would 
provide and he was supplied with the text of 38 C.F.R. 
§ 3.159.  The appellant did not provide any information to VA 
concerning available relevant treatment records that he 
wanted the RO to obtain for him that were not obtained.  The 
appellant was given more than one year in which to submit 
evidence after the RO gave him notification of his rights 
under the pertinent statute and regulations.

The appellant was provided with notice as to the medical 
evidence needed for increased evaluations for sinus, elbow, 
knee, peripheral neuropathy, bilateral foot and left heel 
disabilities, as well as the assistance VA would provide.  
Therefore, there is no duty to assist that was unmet and the 
Board finds no prejudice to the Veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

All relevant facts with respect to the claims addressed in 
the decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Disability evaluations are determined by the application of 
a schedule of ratings which is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  

In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
appellant, as well as the entire history of the appellant's 
disability in reaching its decision, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Pursuant to regulatory provisions, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint involved.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Where 
there is x-ray evidence of arthritis and limitation of 
motion, but not to a compensable degree under the Code, a 10 
percent rating is for assignment for each major joint 
affected.  38 C.F.R. § 4.71, Diagnostic Codes 5003, 5010.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.  The Court has held that diagnostic codes 
predicated on limitation of motion require consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. 
Brown, 9 Vet. App. 7 (1997); DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

Crepitation either in the soft tissues such as the tendons or 
ligaments, or within the joint structures, should be 
considered as points of contact which are diseased.  
38 C.F.R. § 4.59.

The Board must determine whether there is any other basis 
upon which an increased evaluation may be assignable.  In 
this regard, except as otherwise provided in the rating 
schedule, all disabilities, including those arising from a 
single disease entity, are to be rated separately, unless the 
conditions constitute the same disability or the same 
manifestation.  38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 
Vet. App. 259 (1994).  The critical inquiry in making such a 
determination is whether any of the symptomatology is 
duplicative of or overlapping; the Court has held that the 
appellant is entitled to a combined rating where the 
symptomatology is distinct and separate.  Esteban, at 262 
(1994).

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  Evidence of the present levels of 
disability is found in the service medical records, in the 
appellant's January 2007 hearing testimony, in the 
appellant's written statements, in the reports of the VA 
examinations conducted in September 2004, November 2004, 
March 2006, April 2006 and February 2007, and in the reports 
of VA outpatient treatment rendered between 2005 and 2007.

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994).  A decision of the Court has held that 
in determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

A.  Sinusitis  

The appellant contends that his sinus disability is more 
severely disabling than the current evaluation reflects.  He 
maintains that his sinusitis warrants an evaluation in excess 
of the currently assigned 10 percent rating.  The appellant 
testified at his January 2007 personal hearing at the RO that 
his last sinus surgery had taken place in April 2006.  He 
said that his sinus infection was back.  

The appellant's service-connected chronic sinus disability 
has been evaluated under 38 C.F.R. § 4.97, Diagnostic Code 
6513 of the VA Rating Schedule, chronic maxillary sinusitis.  
According to the General Rating Formula for Sinusitis, a 30 
percent evaluation is warranted for three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 50 percent evaluation is warranted 
following radical surgery with chronic osteomyelitis, or; 
near constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.  A Note which follows 
these provisions indicates that an incapacitating episode of 
sinusitis means one that requires bed rest and treatment by a 
physician.  38 C.F.R. § 4.97, Diagnostic Codes 6510-6514.

The appellant underwent a VA medical examination in September 
2004, prior to his discharge from service; the examiner noted 
that review of the appellant's active duty medical records 
had revealed that the appellant had been prescribed 
medication for sinus headaches.  A February 2002 x-ray had 
revealed underlying mucosal thickening involving the 
maxillary sinuses.  The appellant said that he had sinusitis 
three to four times per year that required antibiotics.  On 
physical examination, the appellant's sinuses were not tender 
to palpation.  Nares were patent.  Radiographic examination 
revealed chronic bilateral maxillary sinusitis.  The 
appellant underwent a follow-up VA medical examination in 
November 2004; the examiner reviewed the September 2004 
examination report.  On physical examination, the nares were 
again patent.

The appellant has been treated for his sinus disability at VA 
facilities.  In April 2006, the appellant underwent 
endoscopic sinus surgery (ESS) for chronic sinusitis.  It was 
noted that he used to have sinus headaches, but that these 
were better now.  He underwent a course of antibiotic therapy 
in conjunction with the surgery.  A May 22, 2006 note 
indicates that the appellant was prescribed a 10-day course 
of antibiotic treatment.  In June 2006, crusting and debris 
was removed from the appellant's maxillary sinus.  In 
September 2006, the appellant had mucopurulence in the left 
nostril.  The clinical assessment was chronic sinusitis with 
acute infection.  A three-week course of antibiotic treatment 
was prescribed.  A month later, he was still on the 
antibiotic and it was noted that he might need a repeat 
septoplasty.  A January 2007 note indicates that the 
appellant had finished a course of antibiotic treatment 
without any relief.  

The appellant underwent a VA medical examination in February 
2007; the examiner stated that the appellant's medical 
records were reviewed.  The examiner noted that the appellant 
had a history of two incapacitating episodes per year with 
four to six weeks of antibiotic therapy.  The examiner 
further noted a history of two non-incapacitating episodes 
per year that lasted five to six days.  On physical 
examination, there was evidence of active disease.  No nasal 
polyps were present.  

Review of the evidence of record reveals that the appellant 
does not have a history of three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment nor does he have a 
history of more than six non-incapacitating episodes per year 
of sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  In addition, the appellant has never 
undergone surgery that was followed by chronic osteomyelitis.  
Nor does the medical evidence of record indicate that the 
appellant has suffered from near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  While the appellant has provided information 
concerning headaches, his nasal discharge has been described 
as purulent on only one occasion.  Crusting was clinically 
noted on only one occasion.  Furthermore, the medical 
evidence of record does not reflect repeated surgeries - in 
fact, only one post-service surgery is of record.  Since 
there is no clinical evidence of purulent discharge or 
crusting after repeated surgeries, the evidence of record 
does not support a 30 percent rating or a 50 percent rating 
under the current rating criteria.  Therefore, evaluation 
under the criteria for sinusitis would not result in an 
increased rating in the instant case.

The Board has also considered the regulatory provisions 
relating to rhinitis wherein allergic or vasomotor rhinitis 
warrants a 30 percent rating when there are nasal polyps; 30 
percent is the highest rating available under this code.  
38 C.F.R. § 4.79, Diagnostic Code 6522.  There is no current 
evidence of the presence of polyps in the appellant's nose.

The evidence thus suggests that the appellant likely 
experiences continued problems with symptoms that appear 
characteristic of the 10 percent criteria, namely one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment 
plus one or two non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  In reaching this determination, the 
Board has given due consideration to the doctrine of 
resolving all doubt in favor of the Veteran under 38 U.S.C.A. 
§ 5107(b), which requires that if the evidence preponderates 
in favor of the Veteran or is in relative equipoise, the 
claim must be allowed and that the claim may be denied only 
if the preponderance of the evidence is against the claim.

In light of the evidence of record and the above legal 
criteria, the Board finds that the appellant is not entitled 
to an initial evaluation in excess of a 10 percent as the 
evidence of record does not demonstrate that the appellant 
experiences three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  Evaluation under 
the criteria for incapacitating or non-incapacitating 
episodes of sinusitis would not result in a rating in excess 
of 10 percent in the instant case.  Thus, the currently 
assigned 10 percent evaluation, but no more, is warranted 
under the applicable rating criteria.  

Hence, the evidence supports no more than a schedular rating 
of 10 percent for the sinusitis disability.  The rating 
schedule does not provide a basis for an increased initial 
evaluation for that disability, given the physical findings 
in this case.  The preponderance of the evidence is against 
the claim for an initial rating in excess of 10 percent for 
the sinusitis disability.

B.  Right elbow

The appellant testified at his January 2007 personal hearing 
at the RO that he has lost movement in his right arm.  He 
said that exertion caused inflammation and stiffness and that 
he experienced pain on motion.  The appellant also testified 
that he was unable to get his right palm up.  The appellant 
contends that his right elbow disability is more severely 
disabling than the current evaluation reflects.  He maintains 
that this disability warrants an evaluation in excess of the 
currently assigned 10 percent rating.

The appellant underwent a pre-discharge VA medical 
examination in September 2004; the examiner noted that the 
appellant was right-handed.  The examiner stated that the 
appellant's active duty records had been reviewed.  The 
appellant complained of his right elbow popping.  Surgery in 
1986 was noted.  The appellant reported that he was unable to 
straighten his elbow and that he had difficulty with pushing 
and pulling; he said that he avoided heavy lifting.  On 
physical examination, the appellant was unable to fully 
extend the right elbow; he lacked 20 degrees from full.  
External rotation of the right arm was limited to 40 degrees; 
the appellant had full internal rotation.  The right elbow 
had surgery scars.

The appellant underwent a VA medical examination in March 
2006; he complained of limited motion in the right elbow.  
The appellant reported that he had no right elbow pain with 
his activities of daily living (ADL) and that his ADL were 
not limited by his right elbow disability.  He denied flare-
ups, but did say that he experienced right elbow pain with 
hyperextension associated with lifting.  On physical 
examination, the appellant demonstrated 5/5 strength in both 
upper extremities.  Sensory testing was intact.  Reflexes 
were symmetrical.  There was no tenderness to palpation of 
the right elbow.  The appellant exhibited a range of motion 
of the right elbow from 25 degrees to 125 degrees.  He also 
demonstrated zero to 80 degrees of pronation and zero to 85 
degrees of supination.  The examiner stated that the 
appellant had no pain on motion or with repetitive use; nor 
was there any additional limitation with repetitive use.  
Radiographic examination revealed degenerative changes of the 
right elbow; there was a traction spur at the olecranon.

Review of the appellant's VA medical treatment records 
indicates that he was in receipt of medical care for various 
conditions between 2005 and 2007.  However, the records do 
not reflect any complaints of right elbow problems or 
treatment for the right elbow.

The appellant underwent another VA medical examination in 
February 2007; the examiner reviewed the appellant's medical 
records.  The appellant complained of decreased motion of his 
right elbow, as well as pain with lifting, pushing and 
catching.  He reported a history of intermittent swelling and 
said that his only flare-ups ere associated with activity.  
On physical examination, the appellant was neurovascularly 
intact distally.  Motor and sensory function was grossly 
intact.  The appellant exhibited a range of motion from 10 
degrees to 135 degrees; this range of motion did not change 
with repetitive motion and there was no pain with motion.  
The right elbow was stable to varus and valgus stress.  The 
appellant exhibited 80 degrees of supination and 80 degrees 
of pronation. There was no crepitation.  There was no 
tenderness.  Radiographic examination revealed no fraction, 
dislocation or bony destructive lesion.  Osteophytes were 
present.  

Ratings for functional impairment of the upper extremities 
depend on which extremity is the major extremity, i.e., the 
one predominantly used by the individual.  Only one extremity 
is considered to be major and a person is presumed to be 
right-handed unless there is evidence of left-handedness.  
38 C.F.R. § 4.69.  The March 1984 report of medical history 
indicates that the appellant is right-handed.  Thus, the 
rating for the right elbow is to be made on the basis of the 
right upper extremity being the major extremity.

The normal range of motion of the elbow is from 0 degrees of 
extension to 145 degrees of flexion.  Full forearm pronation 
is from 0 to 80 degrees and full forearm supination is from 0 
to 85 degrees.  38 C.F.R. § 4.71, Plate I.

As noted above, the appellant has osteophytes of the right 
elbow joint.  Degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate Diagnostic Codes for the specific joint 
involved.  When, however, the limitation of motion of the 
specific joint involved is noncompensable under the 
appropriate Diagnostic Codes, a rating of 10 percent is for 
application for each such major joint affected by limitation 
of motion.  38 C.F.R. Part 4, Diagnostic Code 5003.  The 
elbow is to be considered a major joint for the purpose of 
rating disability from arthritis.  38 C.F.R. § 4.45(f).

An elbow injury may be rated based upon limitation of motion 
of the forearm.  When forearm flexion is limited to 110 
degrees in either extremity, a noncompensable rating is 
assigned.  When it is limited to 100 degrees in either 
extremity, a 10 percent rating is assigned.  When forearm 
flexion is limited to 90 degrees in either extremity, a 20 
percent rating is assigned.  Diagnostic Code 5206.  When 
forearm extension is limited to 45 degrees in either 
extremity, a 10 percent rating is assigned.  When it is 
limited to 60 degrees in either extremity, a 10 percent 
rating is assigned.  When forearm extension is limited to 75 
degrees in either extremity, a 10 percent rating is assigned.  
Diagnostic Code 5207.  Limitation of extension of either 
forearm to 100 degrees and extension to 45 degrees warrants a 
20 percent evaluation.  Diagnostic Code 5208.  Limitation of 
supination to 30 degrees or less in either upper extremity 
warrants a 10 percent rating.  Limitation of pronation beyond 
the last quarter of the arc, preventing the hand from 
approaching full pronation, warrants a 20 percent rating for 
either upper extremity.  Diagnostic Code 5213.  The RO has 
rated the appellant under the provisions of Diagnostic Code 
5207.

In this case, the fact that there is documentation of the 
complaints of pain and some clinically demonstrated 
limitation of motion of the right elbow, as well as X-ray 
evidence of arthritis, permits the assignment of a 10 percent 
rating for the appellant's service-connected right elbow 
disability.  See 38 C.F.R. Part 4, §§ 4.45 and 4.59, 
Diagnostic Code 5003, and Lichtenfels v. Derwinski, 1 Vet. 
App. 484 (1991).

The other clinical findings, however, do not support a 
disability rating in excess of 10 percent, including the 
findings referring to debility due to pain, and if there had 
been an absence of X-ray evidence of arthritis, these other 
findings would have resulted in a noncompensable rating under 
the criteria from Diagnostic Codes 5206, 5207, 5208 and 5213; 
see 38 C.F.R. § 4.31.  The appellant has complained of right 
elbow pain on use and slight limitation is shown in three of 
its four planes of motion.  See 38 C.F.R. § 4.71, Plate II.  
The 10 percent rating which was initially assigned for the 
right elbow disability adequately compensates the appellant 
for the degree of disability which is objectively shown, 
including that due to pain on exertion.  The Board notes that 
there are no other reported clinical indications of a 
significant degree of right elbow pain, such as muscle spasm, 
atrophy, swelling, trophic skin changes, and the like, see 
38 C.F.R. §§ 4.40 and 4.45, and that the appellant has stated 
that the disability does not prevent him from performing 
other than heavy lifting.  Thus, none of the Diagnostic Codes 
discussed provide a basis for a rating in excess of 10 
percent for the right elbow disability.  

Taking into consideration the provisions of 38 C.F.R. §§ 4.7, 
4.10 and 4.40, and giving the appellant the benefit of the 
doubt, such slight limitation of right elbow motion coupled 
with his complaints of chronic pain on exertion with 
resultant limitation of use, the Board finds that the 
appellant's symptomatology more closely approximates 
limitation of motion of a major joint with evidence of pain.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Hence, the 
evidence supports no more than a schedular rating of 10 
percent for the right elbow pathology.

The provisions of Diagnostic Codes 5205, 5206, 5207, 5208 and 
5213, which provide for ratings in excess of 10 percent, have 
also been considered.  Diagnostic Code 5205 is not for 
application because the appellant has not demonstrated 
ankylosis of the right elbow.  Furthermore, the appellant 
does not demonstrate the necessary level of limitation of his 
ability to flex, extend, supinate or pronate his right upper 
extremity such that a higher evaluation would be warranted.  
The Board notes that only a 10 percent evaluation is 
available for each plane of motion that is much more 
restricted than that demonstrated by the appellant.  In 
addition, no multiple impaired finger movements due to tendon 
tie-up, muscle or nerve injury have been clinically 
demonstrated which would warrant a separate evaluation.

While the appellant is capable of flexion of greater than 90 
degrees, as well as extension greater than 75 degrees and 
almost full supination and pronation, consideration of the 
pain associated with the osteoarthritis in his right elbow 
indicates that the 10 percent evaluation currently assigned 
is appropriate and adequately compensates him for the 
orthopedic residuals of the right elbow disability.  Thus, 
the rating schedule does not provide a basis for an increased 
initial evaluation for that disability, given the physical 
findings in this case.  The preponderance of the evidence is 
against the claim for an initial rating in excess of 10 
percent for the right elbow disability.

C.  Right knee

The appellant contends that his right knee disability is more 
severely disabling than the current evaluation reflects.  He 
maintains that his right knee disability warrants an 
evaluation in excess of the currently assigned 10 percent 
rating.  The appellant testified at his January 2007 personal 
hearing at the RO that he experiences constant grinding and 
popping in his right knee.  He said that the knee gives him a 
feeling of instability and that he had real problems with 
stairs due to his knee.  
The appellant underwent a VA medical examination in September 
2004; he was still on active duty at the time.  The examiner 
stated that a thorough review of the appellant's active duty 
records had been accomplished.  The appellant complained of 
some swelling in his right knee, but denied experiencing any 
locking.  The appellant also reported that his right knee was 
unstable and would give out.  The examiner noted that the 
appellant did not use a cane or wear a knee brace.  On 
physical examination, the appellant had crepitation and a 
small diffuse effusion over the right knee.  The right knee 
had arthroscopic surgery scars.  The McMurray test, drawer 
tests and Lachman testing were all negative; there was no 
instability of the right knee.  The appellant exhibited a 
full range of motion; he was unable to perform a full squat.  
Radiographic examination revealed mild degenerative changes.

The appellant underwent a VA follow-up examination in 
November 2004; he complained of problems going up and down 
stairs.  On physical examination, there was slight 
crepitation, but no pain on motion.  The appellant exhibited 
zero to 115 degrees of right knee motion.  The appellant did 
not exhibit additional limitation of motion on repetitive 
use.  There was no instability of the right knee.  
Radiographic examination yielded a clinical impression of 
mild joint disease.

The appellant underwent a VA medical examination in March 
2006; he complained of popping, grinding and pain in his 
right knee.  The appellant reported that he was able to walk 
an unlimited distance and that his right knee did not affect 
his ADL, but he also reported that he was unable to run and 
that his symptoms were worse with pivoting, sitting and 
climbing stairs.  The examiner noted that the appellant did 
not require an assistive device for ambulation and that he 
had a slightly antalgic gait that favored the right side.  On 
physical examination, there was no effusion of the knee.  
There was no tenderness to palpation.  The appellant 
exhibited a range of motion of the right knee from zero to 85 
degrees; there was no pain demonstrated on this motion.  
There was no pain with repetitive use and there was no 
additional limitation of motion with repetitive use.  The 
McMurray test and both drawer tests were all negative; 
Lachman testing was 1+.  The appellant had intact right knee 
ligaments.  Radiographic examination revealed mild to 
moderate degenerative changes.

Review of the appellant's VA medical treatment records 
reveals that the appellant had not sought any treatment for 
right knee problems in 2005 or 2006.  In January 2007, he 
complained of right knee pain and of the knee feeling 
unstable.  On physical examination, no antalgic gait was 
noted.  There was no swelling, effusion, erythema or bony 
abnormality.  There was no joint laxity; the knee was stable 
to varus and valgus stress.  McMurray testing was negative.  
There was no joint line tenderness or locking of the knee.  
The appellant demonstrated zero to 100 degrees of right knee 
motion without any complaint of discomfort.  Crepitus was 
present.  Strength was 5/5 and the appellant was 
neurovascularly intact.  The appellant was measured for a 
right knee brace.  In April 2007, the appellant complained of 
chronic right knee pain and reported instability with 
twisting movements and on stairs.  On physical examination, a 
mild antalgic gait was noted.  There was no swelling or 
effusion.  The right knee had a normal alignment.  There was 
mild patellofemoral crepitus.  No patellar tenderness to 
palpation was elicited.  There was no ligamental laxity, 
locking of the knee, calf pain, or joint line tenderness.  
The appellant exhibited zero to 110 degrees of motion without 
difficulty.  The McMurray test and both drawer tests were all 
negative and the appellant had 5/5 strength.  He was 
neurovascularly intact.

The appellant underwent a VA medical examination in October 
2007; the examiner reviewed the claims file. The appellant 
complained of right knee instability, giving away, pain, 
stiffness, swelling and flare-ups with activity.  He denied 
weakness and incoordination.  The examiner stated that there 
were no episodes of dislocation or subluxation or locking.  
On physical examination, the appellant's gait was normal.  
Increased wear on the appellant's right shoe was evidence of 
abnormal weight-bearing.  Crepitus was present.  There was no 
instability.  Subpatellar tenderness was present.  The 
appellant demonstrated zero to 110 degrees of right knee 
motion; this motion was accomplished with pain.  There was no 
additional limitation with repetitive motion.  The examiner 
rendered a diagnosis of mild degenerative joint disease.

The appellant underwent another VA medical examination in 
February 2008; the examiner reviewed the appellant's medical 
records.  On physical examination, the appellant exhibited 
zero to 100 degrees of motion; this motion was accomplished 
with mild pain, but there was no additional limitation of 
motion with repetitive use.  The McMurray test, Lachman test 
and drawer tests were all negative.  The patellar grind test 
was mildly positive.  The knee was stable to varus and valgus 
stress.

The potentially applicable regulations contain a number of 
provisions relating to the knee joint.  Diagnostic Code 5256 
provides that favorable ankylosis of a knee warrants a 30 
percent evaluation.  Ankylosis is considered to be favorable 
when the knee is fixed in full extension, or in slight 
flexion at an angle between zero degrees and 10 degrees.  A 
40 percent evaluation requires that the knee be fixed in 
flexion at an angle between 10 degrees and 20 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5256.  The appellant does 
not have any right knee ankylosis.

Under Diagnostic Code 5257, a 20 percent evaluation requires 
moderate impairment.  A 30 percent evaluation requires severe 
subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  The appellant does not have any right 
knee instability or subluxation.

A 20 percent evaluation may be assigned where there is 
evidence of dislocated cartilage, with frequent episodes of 
"locking," pain, and effusion into the knee joint.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5258.  A 20 percent evaluation for 
limitation of motion of the knee is assigned where extension 
is limited to 15 degrees or flexion is limited to 30 degrees.  
38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  However, 
there is no objective clinical evidence of dislocated 
cartilage, with frequent episodes of "locking," or effusion 
into the knee joint.  Therefore Diagnostic Codes 5258 and 
5256 are not for application.  The appellant has not had knee 
replacement surgery and therefore Diagnostic Code 5055 is not 
for application.  

The VA General Counsel has issued a precedential opinion 
(VAOPGCPREC 23-97) holding that a claimant who has arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003-5010 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology.  In determining whether additional 
disability exists, for purposes of a separate rating, the 
veteran must meet, at minimum, the criteria for a compensable 
rating under either of those codes.  Cf. Degmetich v. Brown, 
104 F.3d 1328, 1331 (Fed. Cir. 1997) (assignment of zero-
percent ratings is consistent with requirement that service 
connection may be granted only in cases of currently existing 
disability).  However, as noted above, although the appellant 
has reported feeling that his right knee is unstable, there 
is no clinical evidence of any instability or subluxation of 
the right knee and therefore, a separate rating for knee 
instability in the right leg is not in order.

A review of the complete record indicates that the current 10 
percent rating for the right knee is based on the functional 
limitations described in the presence of arthritis.  Normal 
extension of the knee is to zero degrees.  38 C.F.R. § 4.71, 
Plate II.  Normal flexion of the knee is 140 degrees.  Id.  
According to these criteria, the appellant has demonstrated 
normal extension (zero degrees) in the right knee.  The 
appellant has demonstrated some limitation of flexion (a loss 
of fifty-five degrees at worst with 100 or more degrees of 
flexion usually shown) in the right knee.  In addition, this 
range of motion was accomplished with pain.  

Other factors to consider are the degree of limitation of 
motion that the appellant has, which in this case is slight 
to moderate loss of flexion, and which is expected during 
flare-ups or with increased use, and the degree of pain he 
has.  With increasing levels of pain, concomitantly 
increasing degrees of muscle spasm, weakness, atrophy, 
inability to function, and the like, are expected.  38 C.F.R. 
§§ 4.40, 4.45, 4.59.  In this case, crepitation and chronic 
pain was reported in the right knee.  No muscle atrophy due 
to the knee disability has been demonstrated in the right 
leg.  There is no clinical evidence of any muscle spasm.  The 
objective medical evidence does show findings of slight to 
moderate limitation of motion in the right knee, as well as 
crepitation and complaints of pain and pain on use.

Taking into consideration the provisions of 38 C.F.R. §§ 4.7, 
4.10 and 4.40, limitation of motion, crepitation and pain are 
findings that could limit the appellant's functional ability; 
a 10 percent evaluation is warranted for the right knee 
disability based on some limitation of flexion and 
crepitation.  However, the evidence of record does not 
support a rating in excess of 10 percent for the right knee 
disability as the requisite limitation of flexion or 
extension has not been shown, even when taking into 
consideration pain and the effect of repetitive motion.

In arriving at the above conclusions, the Board has 
considered the history of the appellant's disability, as well 
as the current clinical manifestations and the effect this 
disability may have on the earning capacity of the Veteran.  
See 38 C.F.R. §§ 4.1, 4.2, 4.41.  The nature of the original 
disability has been reviewed, as well as the functional 
impairment that can be attributed to pain and weakness.  
However, the Board has found that an increased initial 
rating, based on the considerations of the Deluca case, is 
not appropriate for the right knee.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-207 (1995).

In sum, the preponderance of the evidence is against the 
claim for an initial rating in excess of 10 percent based on 
the right knee clinical findings, including some limitation 
of flexion and crepitation.  It is again noted that the 10 
percent rating has been assigned based on the presence of 
arthritis, the limitation of functional ability, including as 
due to pain during flare-ups and increased use.  No 
subluxation or instability has been demonstrated and a 
separate rating on that basis would not be warranted in this 
case.

In conclusion, the Board finds that an initial evaluation in 
excess of 10 percent is not warranted for the right knee 
disability because the preponderance of the evidence is 
against a rating in excess of 10 percent under the schedular 
rating criteria since the award of service connection.  The 
findings needed for the next higher evaluation for the right 
knee disability are not demonstrated in the evidence of 
record at any point.

D.  Peripheral neuropathy of the lower extremities

The appellant testified at his January 2007 personal hearing 
at the RO that he was missing feeling from his thighs to his 
toes.  He said that he was having problems walking and that 
he was taking medication for the neuropathy in his lower 
extremities.  The appellant contends that his lower extremity 
peripheral neuropathy disability is more severely disabling 
than the current evaluation for either leg reflects.  He 
maintains that this disability warrants an evaluation for 
each leg in excess of the currently assigned 10 percent 
rating.

The appellant underwent a VA medical examination, in 
September 2004, while he was still on active duty; the 
examiner thoroughly reviewed the appellant's active duty 
records.  The appellant reported tingling in his feet and he 
said that his thighs were hypersensitive.  The appellant 
stated that the neuropathy did not affect his walking.  On 
physical examination, deep tendon reflexes were 2+ and 
symmetric in each lower extremity.  There was decreased 
sensation over both legs, thighs and feet in a distribution 
that was not obvious for any peripheral nerve.  Sensory 
testing was intact to temperature and pressure.  Vibratory 
sense and proprioception were intact.  The appellant was 
unable to tandem gait.

Review of the appellant's VA outpatient medical treatment 
records reveals that the appellant had decreased sensation in 
his feet in November 2005.  His gait was described as slow 
and careful secondary to pain and unsteadiness from 
neuropathy.  Motor testing was 5/5 in each leg.  

The appellant underwent another VA medical examination in 
March 2006.  The appellant exhibited 5/5 motor testing in all 
groups in each lower extremity.  Light tough testing was 
grossly intact in all dermatomal distributions.  The 
appellant did have some subjective decrease in light touch in 
the L5 dermatome.  Reflexes were 2+ in both knees and ankles.  
During his VA diabetes examination the next month, the 
appellant reported a burning sensation and positive 
paresthesias in his feet.  On physical examination, deep 
tendon reflexes were 1+ in each leg.  Monofilament testing 
was slightly diminished.  Vibratory sensation was intact in 
each foot.  

Review of the appellant's VA outpatient treatment records 
revels that he continued to complain of numbness and burning 
in each foot.  In January 2007, monofilament testing was 
diminished in each foot.  Vibratory testing was diminished in 
each foot.  The clinical assessment was diabetic neuropathy.

The appellant underwent additional VA medical examinations in 
February 2007; his medical records were reviewed.  The joints 
examiner found decreased sensation to light touch diffusely.  
The diabetes examiner found paresthesias of the feet; there 
was sensory loss over the soles of the feet by monofilament 
testing.  However, the appellant's electromyelogram /nerve 
conduction study (EMG/NCS) testing yielded a normal study.

Potentially relevant diagnostic codes to rate the neurologic 
manifestations are located at 38 C.F.R. § 4.124a.  These 
codes include Diagnostic Code 8520 (for the sciatic nerve), 
Diagnostic Code 8521 (for the external popliteal nerve/common 
peroneal), Diagnostic Code 8522 (for the musculocutaneous 
nerve/superficial peroneal), Diagnostic Code 8523 (for the 
anterior tibial nerve/deep peroneal), Diagnostic Code 8524 
(for the internal popliteal nerve/tibial), and Diagnostic 
Code 8529 (for the external cutaneous nerve of the thigh).  
For each of the codes, mild incomplete paralysis warrants a 
10 percent evaluation at most and moderate incomplete 
paralysis warrants a 20 percent evaluation at most.

The appellant is currently rated at 10 percent for peripheral 
neuropathy in the left lower extremity and at 10 percent for 
peripheral neuropathy in the right lower extremity under 38 
C.F.R. § 4.124a, Diagnostic Code 8520 for paralysis of the 
sciatic nerve.  The neurological symptomatology of the 
appellant's legs includes some sensory deficits bilaterally, 
as well as findings of subjective decrease in light touch 
sensation in the L5 dermatome.  Under 38 C.F.R. § 4.124(a), 
when nerve involvement is wholly sensory, the rating should 
be for the mild, or at most moderate degree.  Under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8520, a 20 percent rating is 
warranted for moderate incomplete paralysis of the sciatic 
nerve.  At the September 2004, March 2006 and February 2007 
VA examinations, the appellant's peripheral neuropathy was 
manifested by diminished peripheral sensation.  VA outpatient 
treatment notes dated in November 2005, and January 2007, 
also showed decreased sensation in each lower extremity.  
However, there is no clinical evidence of record to establish 
the existence of any muscle atrophy or loss of range of 
motion associated with the lower extremity neuropathy.

The Board has considered whether there is limitation of 
motion, weakness, excess fatigability, incoordination, and 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity, or atrophy of disuse 
associated with the appellant's service-connected 
neurological impairment of his lower extremities.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing, and weight-bearing are 
also related considerations.  Thus, on consideration of all 
of the evidence of record, including the appellant's 
testimony, the service medical records, the VA outpatient 
records and the reports of VA medical examinations, and with 
resolution of doubt in the appellant's favor, the Board finds 
that, when the appellant's sensory deficits are combined with 
the gait difficulty from neuropathic pain and unsteadiness, 
the clinical evidence of record does reveal symptomatology 
that more closely approximates moderate incomplete paralysis 
in each lower extremity.  

Accordingly, a 20 percent rating, but not more, is warranted 
for the appellant's neurological symptomatology in each lower 
extremity.  However, the clinical evidence of record does not 
reveal moderately severe incomplete paralysis in the either 
lower extremity as no muscle atrophy or loss of range of 
motion associated with the lower extremity neuropathy in 
either leg has been clinically demonstrated.  Accordingly, 
the preponderance of evidence is against the assignment of 
the next higher rating of 40 percent and an initial 
evaluation in excess of 20 percent is not warranted for the 
appellant's neurological symptomatology in either lower 
extremity at any point since the grant of service connection.  

E.  Bilateral plantar fasciitis

The appellant contends that his bilateral plantar fasciitis 
disability is more severely disabling than the current 
evaluation reflects.  He maintains that this disability 
warrants an evaluation in excess of the currently assigned 10 
percent rating.  In support of these contentions, the 
appellant testified at his January 2007 personal hearing at 
the RO that his feet were painful in the morning and after 
sitting for a long period.

The appellant underwent a VA medical examination in September 
2004; he was still on active duty at that time and the 
examiner stated that a thorough review of the appellant's 
active duty records had been accomplished.  The examiner 
noted that the appellant used arch inserts and that the 
plantar fasciitis kept him from running.  The examiner stated 
that the appellant's posture and gait were normal and 
rendered a diagnosis of plantar fasciitis treated with 
inserts.  An October 2005 x-ray showed a tiny spur of the 
left calcaneous.  The appellant underwent a follow-up 
examination in November 2004; he reported that the left foot 
was more symptomatic than the right and that he was bothered 
by extended periods of weight bearing.  The examiner noted 
that the appellant was able to walk about the room without 
apparent difficulty.  On physical examination, the appellant 
had good alignment of his feet.  The appellant exhibited a 
full range of motion of each foot without pain.  There was no 
evidence of callus or abnormal weight bearing on either foot.  

The appellant underwent a VA medical examination in March 
2006; he complained of pain at the bottoms of his feet at the 
insertion of the plantar fascia.  The appellant reported that 
orthotics had not helped much and that he did not currently 
use any orthotics or braces.  He said that he currently did 
not have any pain at the insertion of the Achilles tendon and 
retrocalcaneal bursa.  He also complained of pain in his feet 
at the beginning of the morning; the examiner stated that 
this was consistent with plantar fasciitis.  The appellant 
did not describe any flare ups and he said that the pain did 
not radiate.  He reported that his left foot did not affect 
his ADL.  The examiner noted that the appellant was primarily 
limited in the foot secondary to pain and not due to 
weakness, instability or fatigability.  On physical 
examination, there was normal alignment of each os calcis.  
There was tenderness to palpation of each plantar fasciitis; 
this was slightly worse on the left.  The appellant had 20 
degrees of dorsiflexion of each ankle and 40 degrees of 
plantar flexion in each ankle.  This motion was accomplished 
without pain.  There was no pain on repetitive motion and 
there was no additional limitation of motion with repetitive 
use.  There was no instability of either ankle or foot.  
There was no evidence of abnormal weight bearing or abnormal 
alignment of the feet.  There was no pain on manipulation of 
either foot.  Radiographic examination revealed normal 
alignment of the feet.  There was a small calcaneal spur on 
the left at the insertion of the plantar fasciitis.  There 
was a traction spur at the right Achilles tendon.  There were 
minimal degenerative changes.

Review of the appellant's post-service VA medical treatment 
records does not reveal any gait impairment due to the 
plantar fasciitis.  In January 2007, it was noted that the 
appellant needed orthotics.  There are no findings of 
pronation, extreme tenderness, inward displacement, spasm of 
the Achilles tendon, marked deformity, indications of 
swelling on use or of characteristic callosities.

The appellant underwent VA medical examination in February 
2007; his medical records were reviewed.  On physical 
examination, there was adequate alignment of the Achilles 
tendon on each foot.  The appellant had 5/5 strength; there 
was no crepitus, instability or evidence of abnormal weight 
bearing.  There was tenderness to palpation of the right 
Achilles tendon, the origin of the right plantar fasciitis, 
the right mid-foot and the anterior of the left Achilles 
tendon at the retrocalcaneal notch.  Radiographic examination 
revealed no fracture, dislocation or bony lesion.  An 
osteophyte was present at the origin of the plantar fascia 
and the calcaneous.  There was evidence of prior surgery with 
the resection of a portion f the calcaneous at the insertion 
of the Achilles tendon.

The appellant has been service-connected for bilateral 
plantar fasciitis, a condition which is not specifically 
mentioned in the rating regulations.  Under 38 C.F.R. § 4.20, 
analogous ratings are to be used when an unlisted condition 
is encountered.  The Board notes that the applicable 
regulations contain a number of provisions relating to the 
feet.  The appellant's bilateral foot disability could be 
evaluated under the criteria specified in Diagnostic Codes 
5276, 5277, 5278, 5279 and 5284.  

The rating schedule provides a noncompensable rating for 
mild, acquired pes planus relieved by built-up shoe or arch 
support.  A 10 percent rating is assigned for moderate 
unilateral or bilateral pes planus with the weight bearing 
line over or medial to the great toe, inward bowing of the 
tendo Achilles, pain on manipulation and use of the feet.  
Severe bilateral pes planus with objective evidence of marked 
deformity (pronation, adduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, and 
characteristic callosities warrants a 20 percent rating when 
the condition is unilateral and 30 percent when the condition 
is bilateral.  Pronounced flatfoot, marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo-achillis on 
manipulation, not improved by orthopedic shoes or appliances 
warrants a 30 percent rating for unilateral involvement, 50 
percent for bilateral involvement.  38 C.F.R. § 4.71a, 
Diagnostic Code 5276.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5277, a bilateral 
weak foot is noted to be a symptomatic condition secondary to 
many constitutional conditions and characterized by atrophy 
of the musculature, disturbed circulation and weakness.  This 
disability is to be rated according to the underlying 
condition with a minimum rating of 10 percent.

The rating schedule provides a noncompensable rating for an 
acquired slight pes cavus.  A 10 percent rating is provided 
for an acquired unilateral or bilateral pes cavus with the 
great toe dorsiflexed, some limitation of dorsiflexion at the 
ankle, and definite tenderness under the metatarsal heads.  
The disability rating of 20 percent is assigned for an 
acquired unilateral pes cavus with all toes tending to 
dorsiflexion, limitation of dorsiflexion at the ankle to the 
right ankle, shortened plantar fascia, and marked tenderness 
under the metatarsal heads.  For the same symptoms 
bilaterally, a 30 percent evaluation is warranted.  A 30 
percent rating is also provided for an acquired unilateral 
pes cavus with marked contraction of the plantar fascia with 
a dropped forefoot, all toes being hammer toes, very painful 
callosities, and a marked varus deformity, while 50 percent 
is warranted if these symptoms are bilateral.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5278.

A 10 percent rating is assigned for unilateral or bilateral 
anterior metatarsalgia (Morton's Disease).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5279.

A 10 percent rating is assigned for moderate foot injury 
under Diagnostic Code 5284.  A moderately severe foot injury 
warrants a 20 percent rating.  A severe foot injury warrants 
a 30 percent rating.  A Note to Diagnostic Code 5284 provides 
that a 40 percent disability evaluation will be assigned for 
actual loss of use of the foot.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284.

As previously noted, there is no specific Diagnostic Code for 
plantar fasciitis, although various codes mention the plantar 
surface.  38 C.F.R. § 4.71a, Diagnostic Codes 5276-5284.  
Review of the evidence of record reveals that the appellant 
does not demonstrate any of the symptomatology listed in 
Diagnostic Code 5276.  The appellant does not demonstrate any 
of the symptomatology listed in Diagnostic Codes 5277 or 
5278, either.  

However, plantar fasciitis may also be rated by analogy under 
the criteria for metatarsalgia and Morton's disease.  
Dorland's Illustrated Medical Dictionary (28th ed. 1994) 
indicates that Morton's disease or Morton's neuralgia is a 
type of foot pain.  Again as previously noted, metatarsalgia, 
anterior (Morton's disease), unilateral or bilateral warrants 
a 10 percent disability evaluation.  Diagnostic Code 5279.  
The RO assigned the appellant a 10 percent evaluation by 
analogy under this Diagnostic Code.

The evidence of record includes objective clinical evidence 
of tenderness at the area of the plantar fascia and/or the 
Achilles tendons.  These positive findings and symptomatology 
are consistent with a 10 percent evaluation under Diagnostic 
Code 5279.  This is the highest rating possible under 
Diagnostic Code 5279.  

The appellant's service-connected bilateral foot disorder 
could achieve a higher rating only if it were rated as 
flatfoot, acquired (Diagnostic Code 5276), weak foot 
(Diagnostic Code 5277), clawfoot (Diagnostic Code 5278) or 
foot injury (Diagnostic Code 5284).  As previously noted, the 
appellant does not demonstrate objective evidence of marked 
deformity or characteristic callosities which would be 
necessary for the grant of a 20 percent evaluation.  Weak 
foot is rated under the underlying condition, with a minimum 
rating of 10 percent.  As a constitutional underlying 
condition is not shown, this code is not for application.  
The appellant does not have analogous symptoms of clawfoot 
such as all toes tending to dorsiflexion, limitation of 
dorsiflexion at ankle to right angle, shortened plantar 
fascias and marked tenderness under metatarsal heads.  
Consequently, the next higher (20 percent) rating under this 
code is, also, not warranted.  Lastly, the appellant's foot 
pathology has demonstrated clinical findings that equate to 
less than a moderate foot injury in each foot and therefore, 
the disability would not meet the requirements for a 10 
percent evaluation for either foot under Diagnostic Code 
5284.  Thus consideration of Diagnostic Code 5284 does not 
afford the appellant an evaluation in excess of 10 percent.

The nature of the original onset of the disability at issue 
has been reviewed and the functional impairment which can be 
attributed to pain or weakness has been taken into account.  
As noted, pain is the main symptomatology of the bilateral 
foot disability and has been considered in arriving at the 
conclusion that condition is analogous to Diagnostic Code 
5279 and deserving of a 10 percent evaluation.  The Board has 
taken into consideration the appellant's consistent 
complaints of bilateral foot pain as evidenced by in-service 
assessments of chronic foot pain and the VA examination 
complaints of bilateral foot pain and pain on use.  However, 
taking into consideration the provisions of 38 C.F.R. §§ 4.7, 
4.10 and 4.40, such chronic pain warrants no more than a 
rating of 10 percent for the bilateral foot pathology.  The 
percentage rating in that rating code represents as far as 
can practicably be determined the impairment in earning 
capacity resulting from the service-connected bilateral foot 
disability.  Functional impairment beyond that anticipated in 
the rating code which would warrant an evaluation greater 
than the 10 percent assigned has not been demonstrated.  
38 C.F.R. § 4.40.

Mindful of the Court's holdings in DeLuca v. Brown, 8 Vet. 
App. 202 (1995) and Floyd v. Brown, 9 Vet. App. 88 (1996), as 
well as the provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.55, 4.59 and 4.71, the Board has considered the appellant's 
complaints referred to in the medical evidence of record, 
pertaining to bilateral foot pain, as credible, particularly 
since bilateral plantar fasciitis-related tenderness was 
clinically shown on VA examinations.  The Board has 
considered the provisions of 38 C.F.R. §§ 4.10 and 4.40, but 
there is no significant functional impairment (such as 
altered gait) attributable to the service-connected bilateral 
foot disability.  A 10 percent evaluation adequately 
compensates for the commensurate degree of impairment 
resulting from that disability.  

The Board finds that the current disability picture, as 
reflected by the evidence as a whole, does not support a 
rating higher than the assigned initial 10 percent disability 
rating.  The overall functional limitation suggested by the 
appellant's symptoms is commensurate with the assignment of a 
10 percent rating and no higher rating is warranted.  Since 
the preponderance of the evidence is against allowance of 
this issue, the benefit-of-the-doubt doctrine is 
inapplicable.  38 U.S.C.A. § 5107(b).  See Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001).

F.  Left heel spur excision residuals and other scars

The appellant contends that his left heel disability is more 
severely disabling than the current evaluation reflects.  He 
maintains that this disability warrants an evaluation in 
excess of the currently assigned a zero (noncompensable) 
percent rating.  The appellant did not provide any testimony 
at his January 2007 personal hearing at the RO that 
specifically related to the left heel; he did not provide 
testimony about any surgical scars either.

The Board must determine whether there is any other basis 
upon which an increased evaluation may be assignable.  In 
this regard, except as otherwise provided in the rating 
schedule, all disabilities, including those arising from a 
single disease entity, are to be rated separately, unless the 
conditions constitute the same disability or the same 
manifestation.  38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 
Vet. App. 259 (1994).  The critical inquiry in making such a 
determination is whether any of the symptomatology is 
duplicative of or overlapping; the Court has held that the 
appellant is entitled to a combined rating where the 
symptomatology is distinct and separate.  Esteban, at 262 
(1994).

In this case, the appellant is already assigned a 10 percent 
evaluation for bilateral foot pain from the service-connected 
plantar fasciitis.  To rate the appellant again on the pain 
associated with the left heel would be in violation of the 
rule against pyramiding at 38 C.F.R. § 4.14.  The RO 
concluded that the appellant's left heel non-overlapping 
symptoms which would result in separate disability ratings 
consisted of the scarring associated with left heel surgery.  
The RO has assigned an initial noncompensable evaluation for 
the left heel surgical scarring under 38 C.F.R. § 4.118, 
Diagnostic Code 7805.

The Board notes at this junction, that the appellant also has 
surgical scarring related to his service-connected right 
elbow and right knee disabilities.  Therefore, consideration 
will also be given to whether a separate compensable 
evaluation is warranted for any of those associated scars.

The Board also notes that as of October 23, 2008, revised 
provisions for evaluating scars were enacted.  This new 
regulation, however, indicates that the revised provisions 
are applicable only to claims received on or after October 
23, 2008.  Accordingly, these revisions do not apply to the 
present case.  73 Fed. Reg. 54708 (Sept. 23, 2008).  Rather, 
the appellant's claim will be considered solely under the 
criteria effective as of the date of his separation from 
service in October 2004.

The schedule of ratings for scars is found at 38 C.F.R. 
§ 4.118, Diagnostic Codes 7800 to 7805.  Diagnostic Code 7800 
pertains to disfigurement of the head, face or neck; this 
code is not for application for the left heel scar or for the 
right elbow and knee scars.

Diagnostic Code 7801 provides that scars other than head, 
face, or neck, that are deep or that cause limited motion 
will be rated 10 percent disabling if the area exceeds 39 sq. 
cm.  A 20 percent evaluation will be assigned if the area 
exceeds 77 sq. cm.  If the area involved exceeds 465 sq. cm., 
a 30 percent evaluation will be assigned.  A 40 percent 
disability will be warranted if the area exceeds 929 sq. cm.  

Diagnostic Code 7802 pertains to scars, other than head, 
face, or neck, that are superficial and that do not cause 
limited motion.  Specifically, under Diagnostic Code 7802, a 
10 percent rating is warranted for an area or areas of 144 
square inches (929 sq. cm.) or greater.  This is the highest 
rating available under this Code.

Under Diagnostic Code 7803, a 10 percent rating is warranted 
for unstable superficial scars.  

Under Diagnostic Code 7804, a 10 percent rating is warranted 
for superficial scars that are painful on examination.  

Under Diagnostic Code 7805, scars may also be rated based on 
limitation of function of affected part.  

The notes pertaining to these regulations (re-numbered) are 
shown below:

(1) Scars in widely separated areas, as 
on two or more extremities or on anterior 
and posterior surfaces of extremities or 
trunk, will be separately rated and 
combined in accordance with 38 C.F.R. 
§ 4.25.

(2) A deep scar is one associated with 
underlying soft tissue damage.

(3) A superficial scar is one not 
associated with underlying soft tissue 
damage.

(4) An unstable scar is one where, for 
any reason, there is frequent loss of 
covering of skin over the scar.

The appellant underwent a VA medical examination in September 
2004, prior to his discharge from active service; the 
examiner stated that the appellant's active duty records had 
been thoroughly reviewed.  The examiner noted a scar on the 
appellant's left heel; the scar was two inches (five 
centimeters) by two millimeters in size.  The scar was 
hyperpigmented.  The scar had no adherence and it was 
nontender.  There was no depression.  The appellant's left 
lower extremity had full range of motion in all planes of the 
ankle, foot and toes without any limitations.  

The appellant had a scar on his right elbow that was 6.5 
inches by 2 millimeters in size.  The scar was nonadherent 
and nontender.  There was no depression.  

The appellant also had a 6.5 inch by 5 millimeter scar over 
his right anterior knee.  This scar was slightly depressed 
without adherence to underlying tissue.  There was no 
ulceration.  The scar was slightly hyperpigmented.  There was 
no tenderness associated with the scar and it was regular in 
appearance.  On the lateral right knee, there was another 
scar that was two inches (five centimeters) by five 
millimeters in size.  This scar did not adhere to the 
underlying tissue and it was nontender.  There was no 
depression.

The appellant most recently underwent a VA medical 
examination in February 2007; the appellant's medical records 
were reviewed.  On physical examination, the appellant's 
scars were noted to be nontender and nonfixed to underlying 
tissue.

Review of the evidence of record indicates that there is no 
pain in any of the scars located on the right elbow, right 
knee and left heel.  There was no adherence to underlying 
tissue.  None of the scars were ulcerated or unstable.  All 
of the scars were superficial; none was a deep scar.  No scar 
had induration of the skin.  No scar had inflexibility of the 
skin.  There was no limitation of motion in the right arm, in 
the right knee or in the left foot that was due to any one of 
these scars.

There is no basis for a compensable rating under the 
regulations.  First, there is no indication in the evidence 
of record that the right elbow, right knee or left foot 
scarring was unstable.  Second, no limitation of motion of 
the right elbow or right knee or left foot has been caused by 
the scarring.  Third, limitation of function of the right 
elbow, right knee and left foot has been separately 
compensated.  There is no clinical indication that the right 
elbow scarring or the right knee scarring or the left foot 
scarring has resulted in underlying soft tissue damage or 
that the area of scarring exceeds 6 square inches (39 sq. 
cm).  As such, a separate compensable rating is not 
appropriate for the right elbow surgical scarring or the 
right knee surgical scarring or the left foot surgical 
scarring.

As there is no limitation of function due to any one of the 
scars, a compensable rating under Diagnostic Code 7805 is not 
warranted.  Likewise, as no scar was objectively shown to be 
tender or painful, a rating under Diagnostic Code 7804 is not 
warranted.  

The Board finds that the appellant's left heel scar claim for 
an initial compensable evaluation must be denied; likewise, a 
separate compensable evaluation for the right elbow and right 
knee scars is not warranted.  The evidence does not show that 
the appellant has any functional loss due to any scar.  
Furthermore, there is no medical evidence of record 
documenting any complaints of, findings of, or diagnosis of 
any problem due to scarring or a finding that any one of 
these scars was large enough that it would warrant a 
compensable rating on the basis of size alone.  38 C.F.R. 
§ 4.118 (2007).  The evidence does not show that any one of 
these scar disabilities is deep, or covers an area or areas 
exceeding 144 square inches (929 sq. cm.), is superficial and 
unstable, or is painful on examination.  Accordingly, a 
compensable rating is not warranted pursuant to Diagnostic 
Codes 7802, 7803, or 7804 (as in effect prior to October 23, 
2008).

The medical evidence of record indicates no disabling 
manifestations from the service-connected left heel scar, 
right elbow scar and right knee scars.  These clinical 
assessments are considered persuasive as to the appellant's 
degree of impairment due to the scars at issue because they 
consider the overall industrial impairment due to the scars.  
Therefore the Board finds that the appellant is not entitled 
to a compensable initial evaluation for any one of these 
scars.  In reaching its conclusions above, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, because the preponderance of the evidence 
is against the appellant's increased initial rating claim, 
the benefit-of-the-doubt doctrine is inapplicable.  See Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

G.  Extraschedular evaluations

Notwithstanding the above discussion, a rating in excess of 
the currently assigned schedular evaluations for the 
appellant's service-connected sinusitis, right elbow, right 
knee, bilateral peripheral neuropathy, bilateral plantar 
fasciitis and left heel disabilities may be granted when it 
is demonstrated that the particular disability presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1).

The Board finds no evidence that any one of the appellant's 
seven service-connected disabilities addressed above has 
presented such an unusual or exceptional disability picture 
at any time as to require consideration of an extraschedular 
evaluation pursuant to the provisions of 38 C.F.R. 
§ 3.321(b).  The schedular rating criteria are designed to 
compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.

The Board finds that there is no evidence that any one of the 
schedular evaluations in this case is inadequate.  As 
discussed above, there are higher ratings for the appellant's 
seven disabilities, but the required manifestations have not 
been shown in this case.  The Board further finds that no 
evidence has been presented suggesting an exceptional 
disability picture in this case.  Post-service, the appellant 
has not required more than a single hospitalization or 
extensive treatment for any one of his service-connected 
disabilities at issue in this case, and he has not 
demonstrated marked interference with employment due to any 
one of those disabilities by itself.  

There is no objective evidence of any symptoms due to any one 
of the seven service-connected disabilities at issue that are 
not contemplated by the pertinent rating criteria.  
Consequently, the Board concludes that referral of this case 
for consideration of the assignment of extraschedular ratings 
is not warranted.  See Floyd v. Brown, 8 Vet. App. 88, 96 
(1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).  
(When evaluating an rating claim, it is well established that 
the Board may affirm an RO's conclusion that a claim does not 
meet the criteria for submission for an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1), or may reach such a 
conclusion on its own.)

In reaching its conclusions above, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  
However, because the preponderance of the evidence is against 
each one of the seven initial increased rating claims, the 
benefit-of-the-doubt doctrine is inapplicable.  See Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Finally, because this is an appeal from the initial ratings 
for the seven disabilities, the Board has considered whether 
"staged" ratings are appropriate.  See Fenderson v. West, 
12 Vet. App. 119, 126 (1999). 






	(CONTINUED ON NEXT PAGE)



In this instance, the record does not show varying levels of 
disability that would warrant changes in the ratings assigned 
since November 1, 2004, and therefore does not support the 
assignment of any staged ratings for any one of these seven 
disabilities.


ORDER

An initial evaluation in excess of 10 percent for the sinus 
disability is denied.

An initial evaluation in excess of 10 percent for the right 
elbow disability is denied.

An initial evaluation in excess of 10 percent for the right 
knee disability is denied.

An initial schedular evaluation of 20 percent for peripheral 
neuropathy of the right lower extremity is granted, subject 
to the regulations governing payment of monetary benefits.

An initial schedular evaluation of 20 percent for peripheral 
neuropathy of the left lower extremity is granted, subject to 
the regulations governing payment of monetary benefits.

An initial evaluation in excess of 10 percent for the 
bilateral plantar fasciitis disability is denied.

An initial compensable evaluation for the residuals of left 
heel spur excisions is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


